tcmemo_1995_598 united_states tax_court richard soo kim and donna kim petitioners v commissioner of internal revenue respondent docket no filed date richard soo kim and donna kim pro_se brently w free for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax for and an addition_to_tax of dollar_figure pursuant to sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the only issue remaining for decision is whether petitioners are entitled to a bad_debt deduction for in the amount of dollar_figure some of the facts have been stipulated and the stipulated facts are incorporated herein by this reference at the time the petition was filed petitioners resided in kirkland washington richard soo kim petitioner owned a business that operated as a subcontractor for various garment manufacturers petitioner's employees would sew and press the garments before they were packed and returned to the manufacturers petitioner contends that garments in his possession which belonged to certain manufacturers were stolen by one of his employees in order to repay the manufacturers for the missing garments petitioner reduced the amount of future invoices to the manufacturers by the value of the garments petitioner deducted the amount of the invoice reductions on schedule c profit or loss from business attached to petitioners' form_1040 u s individual_income_tax_return petitioners' apparent position is that because subsequent invoices were reduced the business did not receive certain income from services the business performed for the manufacturers this reduction petitioners allege is a business_bad_debt petitioners bear the burden of proving that they are entitled to any claimed deduction rule a 503_us_79 this includes substantiating the amount of the item claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs at trial petitioners failed to provide any evidence to substantiate the amount of the claimed bad_debt deduction petitioners did not provide any invoices or other documentation showing the reduction in invoice payments no evidence on the value of the stolen garments was presented while it is within the purview of this court to estimate the amount of allowable deductions where there is evidence that deductible expenses were incurred 39_f2d_540 2d cir we must have some basis on which an estimate may be made 245_f2d_559 5th cir the record before us contains no evidence upon which we can base such an estimate moreover the record does not establish the manner in which petitioners' gross_receipts were determined and whether the reported amounts included or excluded the reductions in issue sec_1_166-1 provides e prior inclusion in income required worthless debts arising from items of taxable_income shall not be allowed as a deduction under sec_166 unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year petitioners' return was prepared on the cash_method and presumably they reported only amounts actually received thus we have no assurance that the reductions taken on the invoices to customers are not in effect being taken twice petitioners have failed to carry their burden of proving their entitlement to a bad_debt deduction sec_166 provides a deduction for any debt that becomes worthless within the taxable_year only a bona_fide debt qualifies for purposes of sec_166 a bona_fide debt is a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs petitioners bear the burden of proving first that a bona_fide debt existed and second that it became worthless in rule a 77_tc_582 48_tc_165 in determining whether a debtor-creditor relationship represented by a bona_fide debt exists the court considers the facts and circumstances 54_tc_905 the test in making such a determination is whether the debtor is under an unconditional obligation to repay the creditor and whether the creditor intends to enforce repayment of the obligation id pincite sec_1_166-1 income_tax regs the objective indicia of a bona_fide debt include whether a note or other evidence_of_indebtedness existed and whether interest was charged see 18_tc_780 affd 205_f2d_353 2d cir also considered are the existence of security or collateral the demand for repayment records that may reflect the transaction as a loan and the borrower's solvency at the time of the loan see 407_f2d_1121 4th cir affg in part vacating in part and remanding tcmemo_1967_ 318_f2d_695 4th cir affg tcmemo_1962_194 318_f2d_611 9th cir 23_fsupp_130 petitioners have provided no documentation or other evidence that would indicate the existence of a bona_fide debt as a result of petitioners' failure to prove the amount and existence of bona_fide debt we need not consider whether the debt became worthless in respondent's determination is sustained on this issue although petitioners do not assert alternatively that they are entitled to a theft_loss deduction we point out here that this position would have been unsuccessful as well in order to sustain a theft_loss deduction petitioners have the burden of proving that they suffered a loss in the taxable_year in question as a result of a casualty or theft and the amount of such loss 56_tc_248 petitioners must also prove that they were the owners of the items stolen 15_tc_135 see jensen v commissioner tcmemo_1979_379 silverman v commissioner tcmemo_1975_255 affd without published opinion 538_f2d_320 3d cir whiteman v commissioner tcmemo_1973_124 petitioners have provided no evidence to prove that a theft occurred the amount of the alleged theft or their ownership of the garments to reflect the foregoing and concessions of the parties decision will be entered under rule
